DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
Receipt is acknowledged of the amendment filed on 03/25/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that Fig. 2 illustrates that the flexure 2 is formed as part of the layering process  of multiple insulative and conductive layers that make up the panel itself, the examiner respectfully submits that Fig. 2 does not clearly or explicitly illustrates that the flexure layer is “not a separate material from that of the substrate”. Furthermore, as the flexure layer are considered as one of the constituents of the panel. Reasonably, the materials making up the flexure layer of the flexure member would be considered as one of the materials forming the substrate as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang) in view of Coates et al. (Pub. No. U.S. .
Regarding claim 1, Huang teaches connection panel for electronic components comprising: a panel (i.e., substrate 100, wherein the substrate can be a bulk silicon substrate) (see Fig. 2A) comprises: a plurality of insulating layers (i.e., dielectric layers 124) (see Fig. 2A) and conductive layers (i.e., conductive layers 122) (see Fig. 2A) forming the panel and an electronic sensor, wherein the electronic sensor further comprises at least one flexure member formed by a multi-layered flexure layer (i.e., cantilever beam 106) (see Fig. 1), wherein the multi-layered flexure layer is part of the panel and being formed by the material of the panel (i.e., since the insulating layers and the conductive layers are the layer materials the form the panel, the multi-layered flexure layer form of the same insulating layers and conductive layers would obviously be made of materials of the panel as well) (see Fig. 2A) and wherein the multi-layered flexure layer carriers at least part of a flexure sensing device (i.e., piezoresistive material layer 110) (see Fig. 2A), wherein the at least part of the flexure sensing device is disposed on an outermost layer of the multi-layered flexure, wherein each layer of the multi-layered flexure layer is configured to flex (i.e., the cantilever 106 is deformed and the stress distribution over the cantilever beam 106 is changed) (see Fig. 4) within a clearance (i.e., cavity 112) (see Fig. 2A), and wherein the multi-layered flexure layer comprises at least one insulating layer (i.e., cantilever beam 106 comprises a plurality of dielectric layers 124) (see Fig. 3); but does not explicitly teach a panel selected from a group consisting of a printed circuit board and an integrated circuit substrate and that the at least part of the flexure sensing device is disposed on an outermost layer of the multi-layered flexure.
Regarding the panel, Coates teaches a condition responsive sensor unit of printed board construction comprising a panel selected from a group consisting of a printed circuit board (i.e., a deflectable sensor plate which is disposed and encapsulated between the electrically insulating substrates substrates which are coupled substantially in parallel to form a multi-
Regarding the outermost layer, Wyrobek teaches that the at least part of the flexure sensing device is disposed on an outermost layer of the multi-layered flexure (i.e., pick-up plate assembly 38 comprising active electrodes 30, such that active electrode 30 can be located on a outer surface to face active electrode 16 on respective drive plates 12U and 12L) (see Fig. 5). In view of the teaching of Wyrobek, it would have been obvious to one having ordinary skill in the art before he effective filing date of the claimed invention to have added the electrodes on the outer surfaces in order to form additional capacitive sensor to detect and confirm the deflection of the cantilever beam/multi-layered flexure.
Regarding claim 2, Huang teaches that the flexure member is suspended in the clearance by at least one supporting arm (see Fig. 1).  
Regarding claim 3, Huang teaches that the flexure member is suspended in the clearance by a plurality of supporting arms, wherein the plurality of supporting arms is selected from a group consisting of two supporting arms, by three supporting arms and four supporting arms (see Fig. 8).  
Regarding claim 4, Huang teaches that at least one of the plurality of supporting arms is deflected (Fig. 7).  
Regarding claim 5, Huang teaches that the flexure sensing device is formed by at least one piezo-element arranged on the at least one of the plurality of supporting arms (i.e., piezoresistive material layer 110 to function as a piezoresistor) (see Fig. 2A).  
Regarding claim 6, Huang teaches that the flexure sensing device is formed by at least one piezo-element arranged on each of the supporting arms (i.e., piezoresistive material layer 110 to function as a piezoresistor) (see Fig. 2A).  
Regarding claim 7, Huang teaches that the piezo-element is formed by a layer of a piezo-material contacted by wirings (i.e., piezoresistive materials layers 110a and 110b of the piezoresistive type Z-axis accelerometer can be connected in series to forma  sensing resistor in a wheatstone bridge) (see Column 4, lines 32-40).  
Regarding the wirings, Huang as modified by Coates as disclosed above may or may not be construed as directly or explicitly teaching the wirings. However, Johnson teaches that the piezo-element is formed by a layer of a piezo-material (i.e., piezoresistors 166 and 168) (see Fig. 10) contacted by wirings (i.e., metallization strips 170 and 176) (see Fig. 10). In view of the teaching of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the piezoresistors would be connected together via wirings. 
Regarding claim 9, Huang teaches that the flexure sensing device is formed by a plurality of resistors individually arranged on the at least one supporting arm, preferably being part of a Wheatstone- bridge (i.e., piezoresistive materials layers 110a and 110b of the piezoresistive type Z-axis accelerometer can be connected in series to forma  sensing resistor in a wheatstone bridge) (see Column 4, lines 32-40).  
Regarding claim 11, Huang teaches that the flexure layer is covered by at least one cover layer at least in the area of the flexure member (i.e., passivation layer 114) (see Fig. 4).  
Regarding claim 12, Huang teaches a cavity disposed between the flexure member and the at least one cover layer (See Fig. 6).  
Regarding claim 13, Huang teaches that the cavity is formed by a clearance within an insulating layer arranged between the flexure layer and the cover layer (see Fig. 6).  
Regarding claim 14, Huang as modified by Coates as disclosed above does not directly or explicitly teach that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer.  
Regarding the capacitor, Coates teaches that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer (i.e., inner surface 20 of each electrically insulating substrate 18 may include conductive plates 26L and 26R, which may form the parallel plates of a differential capacitor) (see paragraphs section [0032] and Fig. 4). In view of the teaching of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively implemented the capacitive sensing principles for acceleration measurements.
Regarding claim 15, Huang teaches that the connection panel for electronic components comprises at least one embedded component (i.e., piezoresistive element 110) (see Fig. 2A).  
Regarding claim 16, Huang teaches that the multi-layered flexure layer further comprises an insulative layer (i.e., dielectric layer 124) (see Fig. 2A) and a conductive layer (i.e., piezoresistive element 110) (see Fig. 2A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang) in view of Coates et al. (Pub. No. U.S. 2002/0007677) (hereafter Coates) and in further view of Wyrobek (U.S. Pat. No. 9,752,900) (hereafter Wyrobek) and Shaw-Klein (U.S. Pat. No. 8,479,585) (hereafter Shaw-Klein).
Regarding claim 8, Huang as modified by Coates as disclosed above does not directly or explicitly teach that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers, rubbers, ferroelectric polymers, ferro-relaxor polymers, piezoactive glasses, ceramics, zinc oxide ZnO and aluminium nitride AIN.  
Regarding the piezo-material, Shaw-Klein teaches that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers and rubbers, in .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang) in view of Coates et al. (Pub. No. U.S. 2002/0007677) (hereafter Coates) and in further view of Wyrobek (U.S. Pat. No. 9,752,900) (hereafter Wyrobek) and Honkura et al. (U.S. Pat. No. 7,219,549) (hereafter Honkura).
Regarding claim 10, Huang as modified by Coates as disclosed above does not directly or explicitly teach that at least a part of the sensing device is formed by an electromagnetic coil and a magnet, one of which being arranged on the flexure member and the other being arranged on the flexure layer at least in an area of the flexure layer surrounding the flexure member to form an electrodynamic sensor. 
Regarding the electrodynamic sensor, Honkura teaches an accelerometer having at least a part of the sensing device is formed by an electromagnetic coil (i.e., electromagnetic oil 25) (see Fig. 10) and a magnet (i.e., magnet body 21a) (see Fig. 10), one of which being arranged on the flexure member (i.e., the magnet body 21a is disposed on a side surface of the cantilever 22) (see Fig. 10) and the other being arranged on the flexure layer at least in an area of the flexure layer surrounding the flexure member (i.e., magnetic head portion 23a (23b) if .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855